—In an action, inter alia, for replevin and to recover damages for conversion, the defendants Steven Falk and Herbert H. Falk appeal from an order of the Supreme Court, Nassau County (Collins, J.), dated June 4, 1996, which denied their motion for summary judgment dismissing the complaint as against them.
Ordered that the order is affirmed, with costs.
The court found that the plaintiff’s cause of action for replevin against the appellants as good-faith purchasers of a converted vehicle accrued at the time that the plaintiff made demand for return of the vehicle and the appellants refused to do so (see, Guggenheim Found, v Lubell, 77 NY2d 311, 317-318). The action against the appellants is thus not barred by the Statute of Limitations (see, CPLR 214). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.